Exhibit 10.10

 

J.P. MORGAN
SECURITIES INC.
JPMORGAN CHASE
BANK, N.A.
270 Park Avenue
New York, NY  10017

MERRILL LYNCH
CAPITAL
CORPORATION
4 World Financial Center
New York, NY  10080

CITIGROUP
GLOBAL MARKETS
INC.
388 Greenwich Street
New York, NY  10013

BANC OF AMERICA
SECURITIES LLC
BANK OF
AMERICA, N.A.
9 West 57th Street
New York, NY  10019

 

April 5, 2007

Tribune Company
435 North Michigan Avenue, 6th Floor
Chicago, Illinois  60611

Attention:

Don Grenesko

 

Senior Vice President, Finance and Administration

 

Re:          Project Tower — Amended and Restated First Step Commitment Letter

Ladies and Gentlemen:

Tribune Company (“you” or “Tribune”) has advised J.P. Morgan Securities Inc.
(“JPMorgan”), JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch Capital
Corporation (“Merrill Lynch”), Citigroup Global Markets Inc. (“CGMI”) on behalf
of Citigroup (as defined below), Bank of America, N.A. (“Bank of America”) and
Banc of America Securities LLC (“BAS”) that (i) you have entered into an
agreement and plan of merger dated as of the date hereof (the “Acquisition
Agreement”) with a new employee stock ownership plan sponsored by you (the
“ESOP”) that will be a “qualified plan” and an “employee stock ownership plan”
under the Internal Revenue Code of 1986, as amended (the “Code”) for the benefit
of employees of Tribune and its subsidiaries (the administrator of the ESOP will
be a fiduciary that is qualified under the Code) and an entity formed by the
ESOP, pursuant to which such entity will be merged (the “Acquisition”) with and
into Tribune, with Tribune continuing as the surviving corporation, (ii)
subsequent to entering into the Acquisition Agreement and prior to consummating
the Acquisition, you intend to repurchase certain shares of your common stock
(the “Stock Repurchase”) and/or pay a special one time dividend on the shares of
your common stock that are not repurchased in the Stock Repurchase (the
“Dividend”) and refinance certain of your existing indebtedness (the
“Refinancing”), (iii) concurrently with the execution and delivery of the
Acquisition Agreement, you intend to enter into a securities purchase agreement
(the “Securities Purchase Agreement”) with EGI-TRB, L.L.C., a newly formed
single member limited liability company (“Holdco”) owned by Samuel Zell (“Zell”)
pursuant to which Holdco will invest (the “Zell Investment”), which investment
will be personally guaranteed by Zell, in Tribune $250.0 million in cash in
exchange for $50.0 million of Tribune common equity (at a price of $34.00 per
share) and an unsecured subordinated exchangeable promissory note in the
principal amount of $200.0 million due upon the earlier to occur of the
consummation of the Acquisition and the termination


--------------------------------------------------------------------------------


of the Acquisition Agreement in accordance with its terms (the “Zell Note”),
(iv) concurrently with the execution and delivery of the Acquisition Agreement,
Tribune will form the ESOP, (v) concurrently with or as soon as practicable
following the execution of the Acquisition Agreement, the ESOP will purchase
$250.0 million of Tribune common equity (at a price not in excess of fair market
value for purposes of Section 3(18) of ERISA) in exchange for a $250.0 million
aggregate principal amount 30-year note (at a reasonable rate of interest and
otherwise on arm’s length terms that are generally fair and reasonable to the
ESOP from a financial point of view) (such note, the “ESOP Note” and such
investment, the “ESOP Investment”) and (vi) the sources and uses of the funds
necessary to consummate the Stock Repurchase, the Dividend, the Refinancing and
the other transactions contemplated hereby (other than the Second Step
Transactions (as defined below)) are set forth on Annex I to this Amended and
Restated Commitment Letter.  For purposes of this Amended and Restated
Commitment Letter, “Citigroup” means CGMI, Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated herein.  This letter
amends, restates and supersedes in its entirety the Project Tower — First Step
Commitment Letter among JPMorgan, JPMCB, Merrill Lynch, and Citigroup dated
April 1, 2007 and such Commitment Letter shall be of no further force or effect.

In addition, you have advised JPMCB, Merrill Lynch, Citigroup and Bank of
America (collectively, the “Initial Lenders”) that in connection with the Stock
Repurchase, the Dividend and the Refinancing, Tribune will enter into senior
secured credit facilities in the amount of up to $8.028 billion described in
Exhibit A hereto (the “Senior Secured Credit Facilities”).

The Stock Repurchase and/or the Dividend, the Refinancing, the Zell Investment,
the formation of the ESOP, the execution and delivery of the Acquisition
Agreement, the ESOP Investment and the execution and delivery of the Senior
Secured Credit Facilities and the other transactions contemplated hereby and
thereby (other than the consummation of the Acquisition and the financings and
other transactions directly related thereto (collectively, the “Second Step
Transactions”) and contemplated by that certain “Project Tower — Amended and
Restated Second Step Commitment Letter” dated the date hereof among Tribune, the
Initial Lenders and the Lead Arrangers (the “Second Step Commitment Letter”))
are referred to as the “First Step Transactions”.

You have requested that the Initial Lenders commit to provide the Senior Secured
Credit Facilities to finance the aggregate amount of the Stock Repurchase, the
Dividend and the Refinancing and to pay certain related fees and expenses.

Accordingly, subject to the terms and conditions set forth below, the Initial
Lenders hereby agree with you as follows:


1.             COMMITMENT; ENGAGEMENT.  (A) EACH OF JPMCB AND MERRILL LYNCH
HEREBY COMMITS, SEVERALLY AND NOT JOINTLY, TO PROVIDE TO TRIBUNE 30% OF EACH OF
THE SENIOR SECURED CREDIT FACILITIES, (B) CITIGROUP HEREBY COMMITS, SEVERALLY
AND NOT JOINTLY, TO PROVIDE TO TRIBUNE 25% OF EACH OF THE SENIOR SECURED CREDIT
FACILITIES AND (C) BANK OF AMERICA HEREBY COMMITS, SEVERALLY AND NOT JOINTLY, TO
PROVIDE TO TRIBUNE 15% OF EACH OF THE SENIOR SECURED CREDIT FACILITIES, IN EACH
CASE, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH OR REFERRED TO
HEREIN, IN

2


--------------------------------------------------------------------------------



THE CONFIDENTIAL AMENDED AND RESTATED FIRST STEP FEE LETTER (THE “FIRST STEP FEE
LETTER”) DATED THE DATE HEREOF AND DELIVERED TO YOU AND IN THE SENIOR SECURED
CREDIT FACILITIES SUMMARY OF TERMS AND CONDITIONS ATTACHED HERETO (AND
INCORPORATED BY REFERENCE HEREIN) AS EXHIBIT A (THE “TERM SHEET”).  THE
COMMITMENTS OF THE INITIAL LENDERS HEREUNDER ARE SUBJECT TO THE NEGOTIATION,
EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTS GOVERNING THE SENIOR SECURED
CREDIT FACILITIES (TOGETHER, THE “CREDIT DOCUMENTS”) REFLECTING SUBSTANTIALLY
THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE TERM SHEET AND THE FIRST
STEP FEE LETTER AND OTHERWISE IN A CUSTOMARY FORM.


2.             SYNDICATION.  THE INITIAL LENDERS RESERVE THE RIGHT AND INTEND,
PRIOR TO OR AFTER THE EXECUTION OF THE CREDIT DOCUMENTS AND IN CONSULTATION WITH
YOU, TO SYNDICATE ALL OR A PORTION OF THEIR RESPECTIVE COMMITMENTS WITH RESPECT
TO THE SENIOR SECURED CREDIT FACILITIES TO ONE OR MORE FINANCIAL INSTITUTIONS
(TOGETHER WITH THE INITIAL LENDERS, THE “LENDERS”).  UPON THE ISSUANCE BY ANY
ADDITIONAL LENDER OF ITS COMMITMENT WITH RESPECT TO ANY OF THE SENIOR SECURED
CREDIT FACILITIES, THE INITIAL LENDERS’ COMMITMENTS WITH RESPECT TO SUCH SENIOR
SECURED CREDIT FACILITIES SHALL BE REDUCED IN THE AGGREGATE BY AN EQUAL AMOUNT
(AND ON A PRO RATA BASIS AS AMONG THE INITIAL LENDERS).  NOTWITHSTANDING ANY
SUCH REDUCTION IN COMMITMENTS, THE INITIAL LENDERS SHALL REMAIN COMMITTED TO
FUND AMOUNTS ASSIGNED IN THE EVENT ADDITIONAL LENDERS FAIL TO FUND.  THE
COMMITMENTS OF THE INITIAL LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT, AND ARE
SUBJECT TO (A) JPMORGAN, MERRILL LYNCH, CITIGROUP AND BAS (OR ONE OR MORE OF
THEIR RESPECTIVE AFFILIATES) ACTING AS JOINT LEAD ARRANGERS AND BOOKRUNNERS (THE
“LEAD ARRANGERS”) OF, (B) JPMCB ACTING AS SOLE AND EXCLUSIVE ADMINISTRATIVE
AGENT (THE “ADMINISTRATIVE AGENT”) FOR, (C) MERRILL LYNCH ACTING AS SOLE AND
EXCLUSIVE SYNDICATION AGENT FOR AND (D) CITIGROUP AND BANK OF AMERICA ACTING AS
CO-DOCUMENTATION AGENTS FOR THE SENIOR SECURED CREDIT FACILITIES.  IT IS FURTHER
AGREED THAT IN CONNECTION WITH ANY OFFERING OR MARKETING MATERIALS RELATING TO
THE SENIOR SECURED CREDIT FACILITIES, JPMORGAN WILL APPEAR “ON THE LEFT” AND THE
NAMES OF THE OTHER LEAD ARRANGERS WILL APPEAR IN SUCH ORDER AS THEY APPEAR IN
THE CAPTION OF THIS LETTER.  THE LEAD ARRANGERS (OR ONE OR MORE OF THEIR
RESPECTIVE AFFILIATES) WILL MANAGE ALL ASPECTS OF THE SYNDICATION IN
CONSULTATION WITH YOU, INCLUDING DECISIONS AS TO THE SELECTION OF POTENTIAL
LENDERS TO BE APPROACHED AND WHEN THEY WILL BE APPROACHED, WHEN THEIR
COMMITMENTS WILL BE ACCEPTED, WHICH LENDERS WILL PARTICIPATE AND THE FINAL
ALLOCATIONS OF THE COMMITMENTS AMONG THE LENDERS (WHICH ARE LIKELY NOT TO BE PRO
RATA ACROSS FACILITIES AMONG LENDERS).  THE LEAD ARRANGERS WILL EXCLUSIVELY
PERFORM, IN CONSULTATION WITH YOU, ALL FUNCTIONS AND EXERCISE ALL AUTHORITY AS
CUSTOMARILY PERFORMED AND EXERCISED IN SUCH CAPACITIES, INCLUDING SELECTING ONE
LAW FIRM AS COUNSEL FOR THE LEAD ARRANGERS AND THE INITIAL LENDERS AND
NEGOTIATING THE CREDIT DOCUMENTS.  ANY AGENT OR ARRANGER TITLES (INCLUDING
CO-AGENTS) AWARDED TO OTHER LENDERS WITH RESPECT TO THE SENIOR SECURED CREDIT
FACILITIES ARE SUBJECT TO THE PRIOR APPROVAL OF TRIBUNE AND THE LEAD ARRANGERS
(SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED) AND SHALL NOT ENTAIL
ANY ROLE WITH RESPECT TO THE MATTERS REFERRED TO IN THIS PARAGRAPH WITHOUT THE
PRIOR CONSENT OF THE LEAD ARRANGERS (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED).  YOU AGREE THAT, WITHOUT THE CONSENT OF THE INITIAL
LENDERS, TRIBUNE SHALL NOT PAY TO ANY LENDER ANY COMPENSATION OUTSIDE THE TERMS
CONTAINED HEREIN AND IN THE FIRST STEP FEE LETTER IN ORDER TO OBTAIN ITS
COMMITMENT TO PARTICIPATE IN ANY OF THE SENIOR SECURED CREDIT FACILITIES.

You understand that the Lead Arrangers intend to commence the syndication of the
Senior Secured Credit Facilities promptly, and you agree actively to assist them
in achieving a timely syndication that is mutually satisfactory to the Lead
Arrangers and Tribune.  The syndication efforts will be accomplished by a
variety of means, including direct contact during the

3


--------------------------------------------------------------------------------


syndication between senior management, advisors and affiliates of Tribune on the
one hand and the proposed Lenders on the other hand, and Tribune hosting, with
the Lead Arrangers, at least one meeting with prospective Lenders at such times
and places as the Lead Arrangers may reasonably request.  You agree, upon the
reasonable request of the Lead Arrangers, to use commercially reasonable efforts
to (a) provide, and cause your subsidiaries and advisors to provide to the Lead
Arrangers all information relating to Tribune and its subsidiaries reasonably
deemed necessary by them, as and when such information becomes available,
including, without limitation, upon request from the Lead Arrangers copies of
Tribune’s internal management reports prepared in the ordinary course of
business consistent with past practices for each fiscal month after the most
recent fiscal quarter (including year end) for which financial statements have
been received by the Lead Arrangers as described in Paragraph 1 of Annex II
hereto, to successfully complete the primary syndication of the Senior Secured
Credit Facilities, including the Information and Projections (including updated
projections) contemplated hereby, (b) assist, and cause your subsidiaries and
advisors to assist, the Lead Arrangers in the preparation of a Confidential
Information Memorandum to be completed not later than 20 business days prior to
the Closing Date (as defined in Exhibit A) and other reasonably necessary
marketing materials (the contents of which, except to the extent relating to
either Lead Arranger or its affiliates, you shall be solely responsible for) to
be used in connection with the primary syndication of the Senior Secured Credit
Facilities and (c) obtain, at your expense, corporate family ratings and a
monitored public rating of the Senior Secured Credit Facilities from each of
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of
the McGraw Hill Companies (“S&P”).  You also agree to use your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit materially from your (and your subsidiaries’) existing lending
relationships.  You further agree to afford the Lead Arrangers and their
affiliates a period of not less than 20 business days prior to the Closing Date
to syndicate the Senior Secured Credit Facilities.

Without limiting your obligation to assist with the syndication efforts as set
forth above, it is understood and agreed that completion of such syndication is
not a condition to the Initial Lenders’ commitments hereunder.


3.             FEES.  AS CONSIDERATION FOR THE COMMITMENTS OF THE INITIAL
LENDERS HEREUNDER AND THE AGREEMENT OF THE LEAD ARRANGERS TO ARRANGE, MANAGE,
STRUCTURE AND SYNDICATE THE SENIOR SECURED CREDIT FACILITIES, YOU AGREE TO PAY
TO THEM WHEN DUE THE FEES AS SET FORTH IN THE FIRST STEP FEE LETTER.


4.             CONDITIONS.  THE INITIAL LENDERS’ COMMITMENTS HEREUNDER ARE
SUBJECT TO THE CONDITIONS SET FORTH IN ANNEX II TO THIS AMENDED AND RESTATED
COMMITMENT LETTER AND ARE ALSO SUBJECT TO:


(A)           THE PREPARATION, EXECUTION AND DELIVERY OF MUTUALLY SATISFACTORY
DEFINITIVE DOCUMENTATION WITH RESPECT TO THE SENIOR SECURED CREDIT FACILITIES
(INCLUDING A CREDIT AGREEMENT AND GUARANTEES) INCORPORATING THE TERMS OUTLINED
IN THIS AMENDED AND RESTATED COMMITMENT LETTER AND IN THE TERM SHEET AND
OTHERWISE IN A CUSTOMARY FORM;


(B)           THE INITIAL LENDERS AND THEIR RESPECTIVE AFFILIATES SHALL BE
SATISFIED THAT, AFTER THE DATE HEREOF AND UNTIL THE SUCCESSFUL SYNDICATION OF
THE SENIOR SECURED CREDIT FACILITIES HAS BEEN COMPLETED (AS DETERMINED BY THEM)
OR, IF EARLIER, THE CLOSING DATE, NONE

4


--------------------------------------------------------------------------------



OF TRIBUNE, ANY OF ITS SUBSIDIARIES, THE ESOP, HOLDCO OR ANY OF ITS AFFILIATES
OR SUBSIDIARIES SHALL HAVE OFFERED, PLACED, ARRANGED OR ISSUED, OR ENGAGED IN
DISCUSSIONS CONCERNING THE OFFERING, PLACEMENT, ARRANGEMENT OR ISSUANCE OF, ANY
DEBT FACILITY OR DEBT SECURITY (INCLUDING ANY RENEWAL OR REFINANCING OF AND
INCREASE OF COMMITMENTS UNDER EXISTING FACILITIES OR SECURITIES), OR
PARTICIPATED IN THE TAKING OF SUCH ACTIONS BY ANOTHER PERSON WHERE TRIBUNE OR
ONE OF ITS AFFILIATES IS INTENDED TO ASSUME THE OBLIGATIONS OF SUCH OTHER PERSON
SHORTLY AFTER THEY ARE INCURRED, PRIOR TO OR DURING THE PRIMARY SYNDICATION OF
THE SENIOR SECURED CREDIT FACILITIES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LEAD ARRANGERS, OTHER THAN THE SENIOR SECURED CREDIT FACILITIES, ANY ISSUANCE OF
INDEBTEDNESS AS PART OF THE SECOND STEP TRANSACTIONS AND ANY AMENDMENTS TO
EXTEND THE MATURITY OF THE TRIBUNE’S EXISTING 364-DAY BRIDGE CREDIT AGREEMENT
FACILITY; AND


(C)           (I) FROM DECEMBER 31, 2006 THROUGH THE DATE HEREOF, EXCEPT AS
OTHERWISE CONTEMPLATED, REQUIRED OR PERMITTED BY THE ACQUISITION AGREEMENT, THE
TOWER PURCHASE AGREEMENT (AS DEFINED IN THE ACQUISITION AGREEMENT) OR THE ESOP
PURCHASE AGREEMENT (AS DEFINED IN THE ACQUISITION AGREEMENT) THERE HAS NOT BEEN
ANY EVENT, DEVELOPMENT OR STATE OF CIRCUMSTANCES THAT HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT (AS DEFINED (AND ALL COMPONENT DEFINITIONS THEREOF ARE
DEFINED) IN THE ACQUISITION AGREEMENT AS IN EFFECT ON THE DATE HEREOF) AND (II)
SINCE THE DATE HEREOF, THERE HAS NOT BEEN ANY EVENT, DEVELOPMENT OR STATE OF
CIRCUMSTANCES THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


5.             INFORMATION AND INVESTIGATIONS.  YOU HEREBY REPRESENT AND WARRANT
THAT (A) ALL INFORMATION AND DATA (EXCLUDING THE PROJECTIONS AND INFORMATION OF
A GENERAL ECONOMIC OR INDUSTRY-SPECIFIC NATURE) THAT HAVE BEEN OR WILL BE MADE
AVAILABLE BY YOU OR ANY OF YOUR REPRESENTATIVES OR ADVISORS TO THE INITIAL
LENDERS, THE LEAD ARRANGERS OR ANY LENDER (WHETHER PRIOR TO OR ON OR AFTER THE
DATE HEREOF) IN CONNECTION WITH THE FIRST STEP TRANSACTIONS, TAKEN AS A WHOLE
(THE “INFORMATION”), IS AND WILL BE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DOES NOT AND WILL NOT, TAKEN AS A WHOLE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS ARE MADE, AND (B) ALL
FINANCIAL PROJECTIONS CONCERNING TRIBUNE AND ITS SUBSIDIARIES, THE ESOP AND THE
TRANSACTIONS CONTEMPLATED HEREBY (THE “PROJECTIONS”) THAT HAVE BEEN MADE OR WILL
BE PREPARED BY OR ON BEHALF OF YOU OR ANY OF YOUR REPRESENTATIVES OR ADVISORS
AND THAT HAVE BEEN OR WILL BE MADE AVAILABLE TO THE INITIAL LENDERS, THE LEAD
ARRANGERS OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING THE SECOND STEP TRANSACTIONS) HAVE BEEN OR IN THE CASE OF PROJECTIONS
MADE AFTER THE DATE HEREOF, WILL BE, PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS THAT YOU REASONABLY BELIEVE TO HAVE BEEN REASONABLE AT THE TIME MADE
(IT BEING UNDERSTOOD THAT ANY SUCH PROJECTIONS ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND YOUR CONTROL, AND THAT
NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE REALIZED AND THAT ACTUAL
RESULTS MAY DIFFER FROM SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL). 
YOU AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO SUPPLEMENT THE INFORMATION
AND THE PROJECTIONS FROM TIME TO TIME UNTIL THE CLOSING DATE AND, IF REQUESTED
BY THE LEAD ARRANGERS, FOR A REASONABLE PERIOD THEREAFTER NOT TO EXCEED 45 DAYS
NECESSARY TO COMPLETE THE SUCCESSFUL SYNDICATION OF THE SENIOR SECURED CREDIT
FACILITIES SO THAT THE REPRESENTATION AND WARRANTY IN THE PRECEDING SENTENCE
REMAINS CORRECT IN ALL MATERIAL RESPECTS.  IN SYNDICATING THE SENIOR SECURED
CREDIT FACILITIES THE LEAD ARRANGERS WILL BE

5


--------------------------------------------------------------------------------



ENTITLED TO USE AND RELY PRIMARILY ON THE INFORMATION AND THE PROJECTIONS
WITHOUT RESPONSIBILITY FOR INDEPENDENT CHECK OR VERIFICATION THEREOF.

You hereby acknowledge that (a) the Lead Arrangers will make available
Information and Projections to the proposed syndicate of Lenders on a
confidential basis through posting on IntraLinks or another similar electronic
system and (b) certain of the proposed Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Tribune, its affiliates or any securities thereof (“Material
Non-Public Information”)) (each, a “Public Lender”).  You hereby agree that (a)
you will use commercially reasonable efforts to identify that portion of the
Information and Projections that may be distributed to the Public Lenders and
include a reasonably detailed term sheet in such Information and that all of the
foregoing that is to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”; (b) by marking materials “PUBLIC,” you shall be
deemed to have authorized the Lead Arrangers and the proposed Lenders to treat
such materials as not containing any Material Non-Public Information, it being
understood that certain of such materials may be subject to the confidentiality
requirements of the definitive credit documentation; (c) all materials marked
“PUBLIC” are permitted to be made available by electronic means designated for
“Public Lenders;” and (d) the Lead Arrangers shall be entitled to treat any
materials that are not marked “PUBLIC” as being suitable only for posting by
confidential electronic means not designated for “Public Lenders.”  You also
acknowledge that Public Lenders employed by one or more of the Lead Arrangers or
their respective affiliates, consisting of publishing debt analysts, may
participate in any meetings or telephone conference calls held pursuant to
Section 2 hereof; provided that such analysts shall not publish any information
obtained from such meetings or calls until the syndication of the Senior Secured
Credit Facilities has been completed upon the making of allocations by the Lead
Arrangers and the Lead Arrangers freeing the Senior Secured Credit Facilities to
trade.


6.             INDEMNIFICATION.  YOU AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL LENDER, EACH LEAD ARRANGER, EACH OTHER LENDER AND THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND CONTROLLING PERSONS (EACH INITIAL LENDER, EACH LEAD ARRANGER AND EACH
SUCH OTHER PERSON BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, COSTS, EXPENSES AND LIABILITIES, JOINT OR SEVERAL, TO
WHICH ANY INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER ANY APPLICABLE LAW, OR
OTHERWISE RELATED TO OR ARISING OUT OF OR IN CONNECTION WITH THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE FIRST STEP FEE LETTER, THE TERM SHEET, THE
SENIOR SECURED CREDIT FACILITIES, THE LOANS THEREUNDER AND THE USE OF PROCEEDS
THEREFROM, ANY OF THE FIRST STEP TRANSACTIONS OR ANY RELATED TRANSACTION AND THE
PERFORMANCE BY ANY INDEMNIFIED PARTY OF THE SERVICES CONTEMPLATED HEREBY, AND
WILL REIMBURSE EACH INDEMNIFIED PARTY FOR ANY AND ALL REASONABLE AND DOCUMENTED
EXPENSES (INCLUDING REASONABLE AND DOCUMENTED COUNSEL FEES AND EXPENSES) AS THEY
ARE INCURRED IN CONNECTION WITH THE INVESTIGATION OF OR PREPARATION FOR OR
DEFENSE OF ANY PENDING OR THREATENED CLAIM OR ANY ACTION OR PROCEEDING ARISING
THEREFROM, WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY AND WHETHER OR NOT
SUCH CLAIM, ACTION OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON BEHALF OF YOU
OR ANY OF YOUR SUBSIDIARIES AND WHETHER OR NOT ANY OF THE FIRST STEP
TRANSACTIONS ARE CONSUMMATED OR THIS AMENDED AND RESTATED COMMITMENT LETTER IS
TERMINATED, EXCEPT TO THE EXTENT (I) DETERMINED BY A FINAL JUDGMENT OF A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (II) ARISING FROM A MATERIAL
BREACH OF THE OBLIGATIONS OF SUCH INDEMNIFIED PARTY UNDER THIS AMENDED AND
RESTATED COMMITMENT LETTER.  NO PARTY HERETO NOR ANY OF ITS AFFILIATES OR
SUBSIDIARIES SHALL BE LIABLE TO ANY OTHER PARTY HERETO OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION IN ANY WAY WITH THIS
AMENDED AND RESTATED COMMITMENT LETTER, THE FIRST STEP FEE LETTER, THE TERM
SHEET, THE SENIOR SECURED CREDIT FACILITIES, THE LOANS THEREUNDER AND THE USE OF
PROCEEDS THEREFROM, ANY OF THE FIRST STEP TRANSACTIONS OR ANY RELATED
TRANSACTION OR THE PERFORMANCE BY ANY PARTY HERETO OR ANY OF ITS SUBSIDIARIES,
OR AFFILIATES, ITS OBLIGATIONS HEREUNDER OR UNDER THE SENIOR SECURED CREDIT
FACILITIES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AMENDED AND RESTATED
COMMIT-

6


--------------------------------------------------------------------------------



MENT LETTER, NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC
TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS, EXCEPT TO THE
EXTENT DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

You agree that, without the prior written consent of the Lead Arrangers (not to
be unreasonably withheld), neither you nor any of your affiliates or
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any other Indemnified Party is an actual or potential
party to such claim, action or proceeding), unless such settlement, compromise
or consent (i) includes an unconditional written release in form and substance
reasonably satisfactory to the Lead Arrangers of each Indemnified Party from all
liability arising out of such claim, action or proceeding and (ii) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party.


7.             EXPENSES.  YOU AGREE TO REIMBURSE THE INITIAL LENDERS AND THEIR
AFFILIATES FOR THEIR REASONABLE, DOCUMENTED, OUT-OF-POCKET EXPENSES PROMPTLY
FOLLOWING THEIR REQUEST MADE FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE DUE DILIGENCE INVESTIGATION EXPENSES, FEES OF CONSULTANTS ENGAGED
WITH YOUR CONSENT (NOT TO BE UNREASONABLY WITHHELD), SYNDICATION EXPENSES
(INCLUDING PRINTING, DISTRIBUTION, AND BANK MEETINGS), TRAVEL EXPENSES,
DUPLICATION FEES AND EXPENSES, SEARCH FEES, FILING AND RECORDING FEES AND THE
REASONABLE, DOCUMENTED FEES, DISBURSEMENTS AND OTHER CHARGES OF CAHILL GORDON &
REINDEL LLP AS COUNSEL TO THE INITIAL LENDERS, AND ANY SALES, USE OR SIMILAR
TAXES (AND ANY ADDITIONS TO SUCH TAXES) RELATED TO ANY OF THE FOREGOING)
INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND
DELIVERY, WAIVER OR MODIFICATION, COLLECTION AND ENFORCEMENT OF THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE TERM SHEET, THE FIRST STEP FEE LETTER AND THE
CREDIT DOCUMENTS AND THE SECURITY ARRANGEMENTS IN CONNECTION THEREWITH, AND
WHETHER OR NOT SUCH FEES AND EXPENSES ARE INCURRED BEFORE OR AFTER THE DATE
HEREOF OR ANY LOAN DOCUMENTATION IS ENTERED INTO OR THE FIRST STEP TRANSACTIONS
ARE CONSUMMATED OR ANY EXTENSIONS OF CREDIT ARE MADE UNDER THE SENIOR SECURED
CREDIT FACILITIES OR THIS AMENDED AND RESTATED COMMITMENT LETTER IS TERMINATED
OR EXPIRES; PROVIDED THAT SUCH PAYMENT OR REIMBURSEMENT OBLIGATION WITH RESPECT
TO LEGAL COUNSEL SHALL INCLUDE ONLY THE REASONABLE FEES AND EXPENSES OF CAHILL
GORDON & REINDEL LLP.


8.             CONFIDENTIALITY.  THIS AMENDED AND RESTATED COMMITMENT LETTER,
THE TERM SHEET, THE CONTENTS OF ANY OF THE FOREGOING AND THE INITIAL LENDERS’
AND/OR THEIR AFFILIATES’ ACTIVITIES PURSUANT HERETO OR THERETO ARE CONFIDENTIAL
AND SHALL NOT BE DISCLOSED BY OR ON BEHALF OF YOU OR ANY OF YOUR SUBSIDIARIES TO
ANY PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE INITIAL

7


--------------------------------------------------------------------------------



LENDERS, EXCEPT THAT YOU MAY (I) DISCLOSE THIS AMENDED AND RESTATED COMMITMENT
LETTER, THE FIRST STEP FEE LETTER AND THE TERM SHEET TO HOLDCO AND YOUR AND
HOLDCO’S RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND ADVISORS, AND THEN ONLY
IN CONNECTION WITH THE FIRST STEP TRANSACTIONS AND ON A CONFIDENTIAL
NEED-TO-KNOW BASIS, (II) FILE A COPY OF ANY PORTION OF THIS AMENDED AND RESTATED
COMMITMENT LETTER (BUT NOT THE FIRST STEP FEE LETTER) AND THE TERM SHEET IN ANY
PUBLIC RECORD IN WHICH IT IS REQUIRED BY LAW TO BE FILED AND (III) MAKE ANY
OTHER DISCLOSURE AS YOU ARE REQUIRED TO MAKE BY APPLICABLE LAW OR COMPULSORY
LEGAL PROCESS (BASED ON THE ADVICE OF LEGAL COUNSEL); PROVIDED, HOWEVER, THAT IN
THE EVENT OF ANY SUCH COMPULSORY LEGAL PROCESS YOU AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TO GIVE THE LEAD ARRANGERS PROMPT NOTICE THEREOF
AND TO COOPERATE, AT THE LEAD ARRANGERS’ EXPENSE, WITH THE INITIAL LENDERS IN
SECURING A PROTECTIVE ORDER IN THE EVENT OF COMPULSORY DISCLOSURE.  THE
FOREGOING RESTRICTIONS SHALL CEASE TO APPLY WITH RESPECT TO THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE TERM SHEET AND THE CONTENTS THEREOF ONCE THIS
AMENDED AND RESTATED COMMITMENT LETTER HAS BEEN ACCEPTED BY YOU.  YOU AGREE THAT
YOU WILL USE COMMERCIALLY REASONABLE EFFORTS TO PERMIT THE INITIAL LENDERS TO
REVIEW AND APPROVE ANY REFERENCE TO ANY OF THE INITIAL LENDERS OR ANY OF THEIR
AFFILIATES IN CONNECTION WITH THE SENIOR SECURED CREDIT FACILITIES OR THE
TRANSACTIONS CONTEMPLATED HEREBY CONTAINED IN ANY PRESS RELEASE OR SIMILAR
PUBLIC DISCLOSURE PRIOR TO PUBLIC RELEASE.  SUBJECT TO THE TERMS OF THE NEXT
SUCCEEDING PARAGRAPH, YOU AGREE THAT THE INITIAL LENDERS AND THEIR AFFILIATES
MAY SHARE INFORMATION CONCERNING YOU AND YOUR SUBSIDIARIES AND AFFILIATES AMONG
THEMSELVES SOLELY IN CONNECTION WITH THE PERFORMANCE OF THEIR SERVICES HEREUNDER
AND THE EVALUATION AND CONSUMMATION OF FINANCINGS AND FIRST STEP TRANSACTIONS
CONTEMPLATED HEREBY.  YOU ALSO ACKNOWLEDGE THAT THE INITIAL LENDERS OR THEIR
AFFILIATES MAY BE PROVIDING DEBT FINANCING, EQUITY CAPITAL OR OTHER SERVICES
(INCLUDING FINANCIAL ADVISORY SERVICES) TO PARTIES WHOSE INTERESTS MAY CONFLICT
WITH YOURS.  THE INITIAL LENDERS AGREE THAT THEY WILL NOT FURNISH CONFIDENTIAL
INFORMATION OBTAINED FROM YOU TO ANY OF THEIR OTHER CUSTOMERS AND THAT THEY WILL
TREAT CONFIDENTIAL INFORMATION RELATING TO YOU AND YOUR AFFILIATES WITH THE SAME
DEGREE OF CARE AS THEY TREAT THEIR OWN CONFIDENTIAL INFORMATION.  THE INITIAL
LENDERS FURTHER ADVISE YOU THAT THEY AND THEIR AFFILIATES WILL NOT MAKE
AVAILABLE TO YOU CONFIDENTIAL INFORMATION THAT THEY HAVE OBTAINED OR MAY OBTAIN
FROM ANY OTHER CUSTOMER.

Each Lead Arranger agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its and its affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and agree
to keep such Confidential Information confidential), (b) to the extent requested
or required by any state, Federal or foreign authority or examiner regulating
such Lead Arranger, (c) to the extent required by applicable law, rule or
regulation or by any subpoena or similar legal process, (d) in connection with
any litigation or legal proceeding relating to this Amended and Restated
Commitment Letter or the First Step Fee Letter or any other documentation in
connection therewith or the enforcement of rights hereunder or thereunder or to
which such Lead Arranger or any of its affiliates may be a party, (e) to any
prospective Lender (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and agree to keep such Confidential Information confidential), (f)
with the consent of Tribune, (g) to any rating agency when required by such
rating agency, (h) for purposes of establishing a “due diligence defense” or (i)
to the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this paragraph or (ii) becomes available to such
Lead Arranger on a nonconfidential basis from a source other than Tribune or

8


--------------------------------------------------------------------------------


any of its subsidiaries, officers, directors, employees or advisors.  For the
purposes of this paragraph, “Confidential Information” means all information
received from Tribune or any of its subsidiaries, officers, directors, employees
or advisors relating to Tribune or its businesses, other than any such
information that is available to the Lead Arrangers on a nonconfidential basis
prior to disclosure by Tribune.  Any person required to maintain the
confidentiality of Confidential Information as provided in this paragraph shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such person would accord to its own confidential
information.


9.             TERMINATION.  THE INITIAL LENDERS’ COMMITMENTS HEREUNDER SHALL
TERMINATE IN THEIR ENTIRETY ON THE EARLIEST TO OCCUR OF (A) AUGUST 17, 2007 IF
THE CREDIT DOCUMENTS ARE NOT EXECUTED AND DELIVERED BY TRIBUNE AND THE LENDERS
ON OR PRIOR TO SUCH DATE, (B) THE DATE OF EXECUTION AND DELIVERY OF THE CREDIT
DOCUMENTS BY TRIBUNE AND THE LENDERS AND (C) IF EARLIER THAN (B), THE DATE OF
TERMINATION OF THE ACQUISITION AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
PROVISIONS OF SECTIONS 6, 7, 8, 10 AND 11 HEREOF SHALL SURVIVE ANY TERMINATION
PURSUANT TO THIS SECTION 9 (IT BEING UNDERSTOOD THAT THE REIMBURSEMENT AND
INDEMNIFICATION PROVISIONS CONTAINED HEREIN SHALL BE SUPERSEDED BY THE
REIMBURSEMENT AND INDEMNIFICATIONS PROVISIONS CONTAINED IN THE CREDIT DOCUMENTS
WHEN SUCH CREDIT DOCUMENTS BECOME EFFECTIVE).


10.           ASSIGNMENT; NO FIDUCIARY; ETC.  THIS AMENDED AND RESTATED
COMMITMENT LETTER AND THE COMMITMENTS OF THE INITIAL LENDERS HEREUNDER SHALL NOT
BE ASSIGNABLE BY ANY PARTY HERETO (OTHER THAN BY THE INITIAL LENDERS TO THEIR
RESPECTIVE AFFILIATES) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO, AND ANY ATTEMPTED ASSIGNMENT SHALL BE VOID AND OF NO EFFECT; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 10 SHALL PROHIBIT THE INITIAL
LENDERS (IN THEIR SOLE DISCRETION) FROM (I) PERFORMING ANY OF THEIR DUTIES
HEREUNDER THROUGH ANY OF THEIR AFFILIATES, AND YOU WILL OWE ANY RELATED DUTIES
(INCLUDING THOSE SET FORTH IN SECTION 2 ABOVE) TO ANY SUCH AFFILIATE, AND
(II) GRANTING (IN CONSULTATION WITH YOU) PARTICIPATIONS IN, OR SELLING (IN
CONSULTATION WITH YOU) ASSIGNMENTS OF ALL OR A PORTION OF, THE COMMITMENTS OR
THE LOANS UNDER THE SENIOR SECURED CREDIT FACILITIES PURSUANT TO ARRANGEMENTS
SATISFACTORY TO THE INITIAL LENDERS (PROVIDED THAT, IN THE CASE OF CLAUSES (I)
AND (II) ABOVE, THE INITIAL LENDERS SHALL BE AND REMAIN PRIMARILY LIABLE FOR THE
FULL AND PROMPT PERFORMANCE OF THEIR DUTIES AND OBLIGATIONS HEREUNDER).  THIS
AMENDED AND RESTATED COMMITMENT LETTER IS SOLELY FOR THE BENEFIT OF THE PARTIES
HERETO AND DOES NOT CONFER ANY BENEFITS UPON, OR CREATE ANY RIGHTS IN FAVOR OF,
ANY OTHER PERSON.

In connection with all aspects of each transaction contemplated by this Amended
and Restated Commitment Letter, you acknowledge and agree, and acknowledge your
subsidiaries’ understanding, that (i) each transaction contemplated by this
Amended and Restated Commitment Letter is an arm’s-length commercial
transaction, between Tribune, on the one hand, and each of the Initial Lenders
and the Lead Arrangers, on the other hand, (ii) in connection with each such
transaction and the process leading thereto each of the Initial Lenders and Lead
Arrangers will act solely as a principal and not as agent (except as otherwise
provided herein) nor as fiduciary of Tribune or its respective stockholders,
affiliates, creditors, employees or any other party, (iii) none of the Initial
Lenders and the Lead Arrangers will assume an advisory or fiduciary
responsibility in favor of Tribune or any of its affiliates with respect to any
of the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Initial Lender or Lead Arranger has advised or is
currently advising Tribune on other matters) and none

9


--------------------------------------------------------------------------------


of the Initial Lenders and Lead Arrangers will have any obligation to Tribune or
any of its affiliates with respect to the transactions contemplated in this
Amended and Restated Commitment Letter except the obligations expressly set
forth herein or as otherwise expressly agreed to in writing, (iv) the Initial
Lenders and Lead Arrangers may be engaged in a broad range of transactions that
involve interests that differ from those of Tribune and its affiliates, and
(v) none of the Initial Lenders and Lead Arrangers has provided nor will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and Tribune has consulted and will consult its
own legal, accounting, regulatory, and tax advisors to the extent they deem
appropriate.  You hereby waive and release, to the fullest extent permitted by
law, any claims that you may have against the Initial Lenders and Lead Arrangers
with respect to any breach or alleged breach of fiduciary duty in respect of any
of the transactions contemplated by this Amended and Restated Commitment Letter.


11.           GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDED AND RESTATED
COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF ANY OF THE FIRST STEP
TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE
BY THE INITIAL LENDERS, THE LEAD ARRANGERS OR ANY OF THEIR RESPECTIVE AFFILIATES
OF THE SERVICES CONTEMPLATED HEREBY.


12.           AMENDMENTS; COUNTERPARTS; ETC.  NO AMENDMENT OR WAIVER OF ANY
PROVISION HEREOF OR OF THE TERM SHEET SHALL BE EFFECTIVE UNLESS IN WRITING AND
SIGNED BY THE PARTIES HERETO AND THEN ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.  THIS AMENDED AND RESTATED COMMITMENT LETTER,
THE TERM SHEET AND THE FIRST STEP FEE LETTER ARE THE ONLY AGREEMENTS BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE MATTERS CONTEMPLATED HEREBY AND THEREBY AND
SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT THERETO.  THIS
AMENDED AND RESTATED COMMITMENT LETTER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART.


13.           PATRIOT ACT.  THE INITIAL LENDERS HEREBY NOTIFY YOU THAT PURSUANT
TO THE REQUIREMENTS OF THE USA PATRIOT ACT, TITLE III OF PUB. L. 107-56 (SIGNED
INTO LAW OCTOBER 26, 2001) (THE “PATRIOT ACT”), THE LENDERS MAY BE REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES TRIBUNE, WHICH INFORMATION
INCLUDES THE NAME, ADDRESS AND TAX IDENTIFICATION NUMBER AND OTHER INFORMATION
REGARDING IT THAT WILL ALLOW SUCH LENDER TO IDENTIFY IT IN ACCORDANCE WITH THE
PATRIOT ACT.  THIS NOTICE IS GIVEN IN ACCORDANCE WITH THE REQUIREMENTS OF THE
PATRIOT ACT AND IS EFFECTIVE AS TO THE LENDERS.


14.           PUBLIC ANNOUNCEMENTS; NOTICES.  THE INITIAL LENDERS AND LEAD
ARRANGERS MAY, SUBJECT TO YOUR PRIOR CONSENT (NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED) AT THEIR EXPENSE, PUBLICLY ANNOUNCE AS THEY MAY CHOOSE
THE CAPACITIES IN WHICH THEY OR THEIR AFFILIATES HAVE ACTED HEREUNDER.  ANY
NOTICE GIVEN PURSUANT HERETO SHALL BE MAILED OR HAND DELIVERED IN WRITING, IF TO
(I) YOU, AT YOUR ADDRESS SET FORTH ON PAGE ONE HEREOF; (II) JPMORGAN AND JPMCB,
AT 270 PARK AVENUE, NEW YORK, NY  10017, ATTENTION:  RAJESH KAPADIA; (III)
MERRILL LYNCH, AT 4

10


--------------------------------------------------------------------------------



WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10080, ATTENTION:  DAVID TUVLIN; (IV)
CGMI, AT 390 GREENWICH STREET, NEW YORK, NY 10013, ATTENTION:  ROBERT CHEN; (V)
BANK OF AMERICA AND BAS, AT 9 WEST 57TH STREET, NEW YORK, NEW YORK 10019,
ATTENTION:  WILLIAM PEGLER; AND (VI) IN THE CASE OF THE FOREGOING CLAUSE (I),
WITH A COPY TO SIDLEY AUSTIN LLP, 1 SOUTH DEARBORN STREET, CHICAGO, ILLINOIS
60603, ATTENTION:  ROBERT LEWIS; AND (VII) IN THE CASE OF THE FOREGOING CLAUSES
(II), (III), (IV) OR (V), WITH A COPY TO CAHILL GORDON & REINDEL LLP, 80 PINE
STREET, NEW YORK, NY 10005, ATTENTION: JONATHAN A. SCHAFFZIN.

(Signature Page Follows)

11


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth our agreement of the
terms hereof and the First Step Fee Letter by signing and returning to the
Initial Lenders the duplicate copy of this letter and the First Step Fee Letter
enclosed herewith.  Unless the Initial Lenders receive your executed duplicate
copies hereof and thereof by 5:00 p.m., New York City time, on April 5, 2007,
the commitments of the Initial Lenders hereunder will expire at such time.

We are pleased to have this opportunity and we look forward to working with you
on this transaction.

Very truly yours,

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen B. Paras

 

 

Name:

Stephen B. Paras

 

 

Title:

Vice President

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

 

By:

/s/ Robert H. Chen

 

 

Name:

Robert H. Chen

 

 

Title:

Director

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

Vice President

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

Vice President

 

S-1


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Daniel R. Petrik

 

 

Name:

Daniel R. Petrik

 

 

Title:

Senior Vice President

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ James G. Rose

 

 

Name:

James G. Rose

 

 

Title:

Managing Director

 

S-2


--------------------------------------------------------------------------------


Accepted and agreed to as of
the date first written above:

TRIBUNE COMPANY

By:

/s/ Donald C. Grenesko

 

 

Name:

Donald C. Grenesko

 

 

Title:

Senior Vice President, Finance and Administration

 

 

 

Acknowledged:

EGI-TRB, L.L.C.

By:

/s/ Philip G. Tinkler

 

 

 

Name:

Philip G. Tinkler

 

 

 

Title:

Vice President

 

 

 

S-3


--------------------------------------------------------------------------------


Annex I

Estimated Sources and Uses of Funds
(in $ millions)



Sources

 

 

 

 

 

Uses

 

 

 

 

 

Zell Investment

 

$

250.0

 

 

 

 

 

Revolving Facility(1)

 

0

 

Stock Repurchase/Dividend

 

$

4,288.0

 

Tranche B Term Loan

 

7,015.0

 

Repayment of Existing Debt

 

2,825.0

 

Delayed Draw Term Loan(2)

 

0

 

Estimated fees and expenses

 

152.0

 

Rollover Debt and PHONES(3)

 

2,421.0

 

Rollover Debt and PHONES3

 

2,421.0

 

Total Sources

 

$

9,686.0

 

Total Uses

 

$

9,686.0

 

--------------------------------------------------------------------------------

(1)             $750,000,000 of commitments on the Closing Date; $0 drawn on the
Closing Date.

(2)             $263,000,000 of commitments on the Closing Date; $0 drawn on the
Closing Date.

(3)             Includes approximately $1,521.0 million of outstanding notes and
$900.0 million of PHONES.


--------------------------------------------------------------------------------


Annex II

Project Tower
Summary of Additional Conditions Precedent

Except as otherwise set forth below, the initial borrowing under each of the
Senior Secured Credit Facilities shall be subject to the contemporaneous or
prior satisfaction of the following additional conditions:


1.             THE LENDERS SHALL HAVE RECEIVED UNAUDITED CONSOLIDATED BALANCE
SHEETS AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
TRIBUNE FOR EACH FISCAL QUARTER ENDED AFTER DECEMBER 31, 2006 AND ENDED ON OR
BEFORE 30 DAYS BEFORE THE CLOSING DATE.


2.             THE LENDERS SHALL HAVE RECEIVED TWO PRO FORMA CONSOLIDATED
BALANCE SHEETS OF TRIBUNE AS OF THE FISCAL QUARTER (INCLUDING THE FOURTH
QUARTER) MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE, THE FIRST AFTER GIVING
EFFECT TO THE FIRST STEP TRANSACTIONS AND THE SECOND AFTER GIVING EFFECT TO BOTH
THE FIRST STEP TRANSACTIONS AND THE SECOND STEP TRANSACTIONS.  THE LEAD
ARRANGERS SHALL HAVE RECEIVED TWO SETS OF REASONABLY DETAILED PRO FORMA
CONSOLIDATED FINANCIAL PROJECTIONS PREPARED BY OR ON BEHALF OF TRIBUNE FOR
TRIBUNE AND ITS CONSOLIDATED ENTITIES FOR THE FIVE-FISCAL YEAR PERIOD AFTER THE
CLOSING DATE, THE FIRST AFTER GIVING EFFECT TO THE FIRST STEP TRANSACTIONS AND
THE SECOND AFTER GIVING EFFECT TO BOTH THE FIRST STEP TRANSACTIONS AND THE
SECOND STEP TRANSACTIONS.


3.             THE REFINANCING SHALL HAVE OCCURRED AND THE LEAD ARRANGERS SHALL
HAVE RECEIVED EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE LEAD ARRANGERS AND
A “PAY-OFF” LETTER OR LETTERS OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO
THE LEAD ARRANGERS WITH RESPECT TO EXISTING INDEBTEDNESS BEING REPAID IN
CONNECTION THEREWITH (IT BEING UNDERSTOOD THAT TRIBUNE’S EXISTING LETTERS OF
CREDIT SHALL BE PERMITTED TO REMAIN OUTSTANDING).


4.             ALL ACCRUED FEES AND EXPENSES (INCLUDING THE REASONABLE FEES AND
EXPENSES OF COUNSEL TO THE LEAD ARRANGERS) OF THE LEAD ARRANGERS IN CONNECTION
WITH THE CREDIT DOCUMENTS SHALL HAVE BEEN PAID; PROVIDED THAT SUCH FEES AND
EXPENSES SHALL HAVE BEEN INVOICED AT LEAST TWO BUSINESS DAYS PRIOR TO THE
CLOSING DATE.


5.             THE LENDERS SHALL HAVE A VALID LIEN ON AND SECURITY INTEREST IN
THE COLLATERAL REFERRED TO IN EXHIBIT A UNDER “COLLATERAL”, WHICH LIEN SHALL BE
A FIRST PRIORITY PERFECTED LIEN, SUBJECT ONLY TO THE EQUAL AND RATABLE LIEN IN
FAVOR OF HOLDERS OF EXISTING NOTES AND CUSTOMARY NON-CONSENSUAL PERMITTED LIENS,
UPON THE MAKING OF ALL FILINGS, RECORDATIONS AND SEARCHES NECESSARY IN
CONNECTION THEREWITH AND THE PAYMENT OF ALL RECORDING FEES AND TAXES IN
CONNECTION THEREWITH.  ALL SUCH ACTION AS SHALL BE NECESSARY TO SECURE THE
EXISTING NOTES (AS DEFINED IN EXHIBIT A) EQUALLY AND RATABLY WITH THE LENDERS
SHALL HAVE BEEN TAKEN.


6.             DELIVERY OF REASONABLY SATISFACTORY LEGAL OPINIONS, INCLUDING
CUSTOMARY OPINIONS OF COUNSEL TO THE ESOP (TO THE EXTENT REQUESTED BY THE LEAD
ARRANGERS) AND OF TRIBUNE’S COUNSEL; ABSENCE OF PREPAYMENT EVENTS UNDER OTHER
MATERIAL DEBT INSTRUMENTS; NO CREATION


--------------------------------------------------------------------------------



OF LIENS ON COLLATERAL (AS DEFINED IN EXHIBIT A) UNDER OTHER DEBT INSTRUMENTS
(OTHER THAN THE EXISTING NOTES) OR OTHER AGREEMENTS AND NO CREATION OF MATERIAL
LIENS ON ASSETS NOT CONSTITUTING COLLATERAL, IN EACH CASE AS A RESULT OF THE
FIRST STEP TRANSACTIONS; CUSTOMARY CLOSING CERTIFICATES INCLUDING EVIDENCE OF
AUTHORITY, CHARTER DOCUMENTS AND OFFICERS’ INCUMBENCY CERTIFICATES; TO THE
EXTENT REQUESTED BY THE LEAD ARRANGERS, DELIVERY OF THE OPINION OF THE ESOP
TRUSTEE’S FINANCIAL ADVISOR; TO THE EXTENT REQUESTED BY THE LEAD ARRANGERS,
DELIVERY OF A CUSTOMARY CERTIFICATE OF THE ESOP TRUSTEE; AND COMPLIANCE WITH
APPLICABLE LAWS AND REGULATIONS (INCLUDING BUT NOT LIMITED TO ERISA, MARGIN
REGULATIONS AND ENVIRONMENTAL LAWS) EXCEPT FOR VIOLATIONS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


7.             THE ACQUISITION AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED
AND NO PROVISION THEREOF SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED AND NO ACTION BY TRIBUNE PROHIBITED BY THE ACQUISITION
AGREEMENT SHALL HAVE BEEN CONSENTED TO, IN EACH CASE IN A MANNER MATERIAL AND
ADVERSE TO THE LENDERS WITHOUT THE CONSENT OF THE LEAD ARRANGERS.


8.             THE ZELL INVESTMENT SHALL HAVE BEEN MADE AND TRIBUNE SHALL HAVE
RECEIVED CASH PROCEEDS THEREFROM IN AN AGGREGATE AMOUNT EQUAL TO AT LEAST $250.0
MILLION.  THE ESOP INVESTMENT SHALL HAVE BEEN MADE AND TRIBUNE SHALL HAVE
RECEIVED THE ESOP NOTE.  NEITHER HOLDCO NOR THE ESOP SHALL HAVE PARTICIPATED IN
THE STOCK REPURCHASE.


9.             THE LEAD ARRANGERS SHALL BE REASONABLY SATISFIED THAT (I) THERE
SHALL NOT HAVE BEEN ANY CHANGES OR WAIVERS TO THE TERMS AND CONDITIONS OF THE
DOCUMENTATION REGARDING THE ESTABLISHMENT OF THE ESOP (INCLUDING THE PROVISIONS
OF THE ESOP RELATING TO REDEMPTIONS AND DISTRIBUTIONS) COMPARED TO THE EXECUTION
VERSIONS OF SUCH DOCUMENTATION DATED THE DATE HEREOF THAT ARE MATERIAL AND
ADVERSE TO LENDERS AND (II) THE ESOP SHALL NOT HAVE ENTERED INTO ANY
TRANSACTIONS (A) CONSTITUTING A “PROHIBITED TRANSACTION” AS DEFINED IN THE CODE,
(B) THAT VIOLATE FIDUCIARY STANDARDS IMPOSED BY SECTION 404(A) OF ERISA OR (C)
ADVERSELY AFFECT THE QUALIFIED STATUS OF THE ESOP UNDER SECTIONS 401(A) OR
4975(E)(7) OF THE CODE.


--------------------------------------------------------------------------------